Case 3:15-cv-00025-DJH Document 49 Filed 10/06/20 Page 1 of 1 PagelD #: 4322
Case 13-03019-jal Doc 202 Filed 10/06/20 Entered 10/06/20 14:26:21 Page lof1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF KENTUCKY
LOUISVILLE DIVISION

KENTUCKY EMPLOYEES RETIREMENT
SYSTEM and BOARD OF TRUSTEES OF
THE KENTUCKY RETIREMENT
SYSTEMS,

Appellants,
Vv. Civil Action No. 3:15-cv-25-DJH
SEVEN COUNTIES SERVICES, INC., Appellee.

* OK OK OK OK

ORDER
In accordance with the Sixth Circuit’s decision of July 20, 2020 (Docket No. 47), and the
mandate issued September 22, 2020 (D.N. 48), and for purposes of clarity, it is hereby
ORDERED that this matter is REMANDED to the U.S. Bankruptcy Court for the Western

District of Kentucky and shall remain CLOSED on this Court’s docket.

David J. Hale, Judge
United States District Court
